        Case 1:16-cr-00093-BLW Document 34 Filed 01/19/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                              Case No. 1:16-cr-00093-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  TROMICK CANE HARROP,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Tromick Cane Harrop’s Motion for Early

Termination of Supervised Release (Dkt. 31). Having reviewed the Motion and the

Government’s Response (Dkt. 33), the Court now issues its decision. For the

reasons explained below the Court will deny the Motion.

                                 BACKGROUND

      In 2015, Mr. Harrop sold methamphetamine to a confidential informant on

three separate occasions. (PSR at ¶¶ 8-10, Dkt. 22). Mr. Harrop was on felony

probation for Burglary at the time. (Id. at ¶¶ 51, 55). Mr. Harrop’s base offense

level and criminal history category had a resulting guideline imprisonment range of

30 to 37 months as well as a guideline and statutory three-year term of supervised



MEMORANDUM DECISION AND ORDER - 1
        Case 1:16-cr-00093-BLW Document 34 Filed 01/19/21 Page 2 of 4




release. (Id. at ¶¶ 81, 83-84). The Court granted a variance and sentenced Mr.

Harrop to 27 months of imprisonment followed by three years of supervised

release. (Dkt. 29). Mr. Harrop was released on supervision in April, 2018. Not long

after, he admitted to having relapsed and had two positive drug tests for

methamphetamine in July 2018. Mr. Harrop attended relapse prevention,

completed treatment in October 2018, and does not appear to have used drugs

since. Mr. Harrop now seeks early termination of his supervised release in order to

purchase or rent a larger home and visit his children out of state more often. (Dkt.

31). United States Probation neither supports nor opposes Mr. Harrop’s request.

                              LEGAL STANDARD

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after Defendant

has served one year of their supervised release. Id. In deciding whether to

terminate supervision, the courts must review a number of sentencing factors

which include:

      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities


MEMORANDUM DECISION AND ORDER - 2
           Case 1:16-cr-00093-BLW Document 34 Filed 01/19/21 Page 3 of 4




       among defendants with similar records who have been found guilty of
       similar conduct; and (8) the need to provide restitution to any victims
       of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
       (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2

(D. Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666,

667 n.3 (9th Cir.2007)). However, in rendering its decision the Court shall

simply provide an explanation based on its consideration of such factors.

Emmett, 749 F.3d 817, at 821-22. The Court need not elaborate

unnecessarily. Id.

                                          ANALYSIS

       Having considered the above factors, the Court is not inclined to grant this

motion. Mr. Harrop asserts, with little explanation, that being on federal

supervision is “a road block” to buying or renting a larger home. Further, he does

not explain how supervision hinders his ability to visit his children.1 Mr. Harrop

appears to believe that he deserves an early termination of supervision because he

earned his high school diploma, maintains employment, is married, is involved in

his local church, and provides for his family. Although Mr. Harrop’s efforts are

commendable, they in large part simply demonstrate compliance with the


       1
          Mr. Harrop is permitted to leave the District of Idaho with permission of his probation
officer. (Standard Condition of Supervision 1, Dkt. 29).



MEMORANDUM DECISION AND ORDER - 3
        Case 1:16-cr-00093-BLW Document 34 Filed 01/19/21 Page 4 of 4




conditions of his supervised release. See Dkt. 29 at 4. “[M]ere compliance with the

terms of supervised release is what is expected, and without more, is insufficient to

justify early termination.” Emmett, 749 F.3d at 823 n.2 (quoting United States v.

Grossi, No. CR-04-40127, 2011 WL 1259251, at *2 (N.D. Cal. Apr. 13, 2012)).

      Mr. Harrop has failed to demonstrate how federal supervision has become an

obstacle in itself, beyond the obstacle of having felony convictions. The totality of

the circumstances, including the 18 U.S.C. § 3583(e)(1) factors, weigh against the

risk of early termination. Accordingly, the Court will deny Mr. Harrop’s Motion

for Early Termination of Supervised Release.

                                      ORDER

      IT IS ORDERED that Defendant Tromick Cane Harrop’s Motion for Early

Termination of Supervised Release (Dkt. 31) is DENIED.



                                              DATED: January 19, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
